DISMISS; and Opinion Filed July 5, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00417-CV

                                  NANCY SMITH, Appellant
                                          V.
                                  MOLLIE KUHN, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-17-01905-C

                             MEMORANDUM OPINION
                           Before Justices Lang, Myers, and Stoddart
                                    Opinion by Justice Lang
       The filing fee, docketing statement, and clerk’s record in this case are past due. By postcard

dated April 16, 2018, we notified appellant the $205 filing fee was due. We directed appellant to

remit the filing fee within ten days and expressly cautioned appellant that failure to do so would

result in dismissal of the appeal. Also by postcard dated April 16, 2018, we informed appellant

the docketing statement in this case was due. We cautioned appellant that failure to file the

docketing statement within ten days might result in the dismissal of this appeal without further

notice. By letter dated June 15, 2018, we informed appellant the clerk’s record had not been filed

because appellant had not paid for the clerk’s record. We directed appellant to provide, within ten

days, written verification of payment or arrangements to pay for the clerk’s record or written

verification appellant had been found entitled to proceed without payment of costs. We cautioned
appellant that failure to do so would result in the dismissal of this appeal without further notice.

To date, appellant has not paid the filing fee, provided the required documentation, or otherwise

corresponded with the Court regarding the status of this appeal.




                                                   /Douglas S. Lang/
                                                   DOUGLAS S. LANG
                                                   JUSTICE



180417F.P05




                                                –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 NANCY SMITH, Appellant                              On Appeal from the County Court at Law
                                                     No. 3, Dallas County, Texas
 No. 05-18-00417-CV         V.                       Trial Court Cause No. CC-17-01905-C.
                                                     Opinion delivered by Justice Lang. Justices
 MOLLIE KUHN, Appellee                               Myers and Stoddart participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee MOLLIE KUHN recover her costs of this appeal from
appellant NANCY SMITH.


Judgment entered this 5th day of July, 2018.




                                               –3–